DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 and 12-21 of the amended claim set received 11/16/2021 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first end… abutting the inner combustor skin” of claim 1 must be shown or the feature(s) canceled from the claim(s).  “Abutting” requires direct contact between the two components, i.e. the first end 21A of the body and the inner combustor skin 30.  The figures 2 and 3 clearly show element 22 inserted between the two components.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is the “biasing assembly” in claims 5 and 16.  A review of the specification leads to the conclusion that the corresponding structure comprises (1) a cap and (2) a spring, a rubber of like flexible bumper, a deformable member, or a bushing (paragraph 0020).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “a coating between the first end of the body and the inner combustor skin” while claim 1 recites, “the first end [ ] abutting the inner combustor skin.”  Given that the coating is claimed as a component that is distinct from the inner combustor skin, it is unclear how the first end can be abutting, i.e. in direct contact with, the inner combustor skin and also have a coating between the first end and the inner combustor skin.  The claim fails to distinctly claim the subject matter which the inventor regards as the invention.
Claims 10 and 20 are rejected as dependent on claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (US 2012/0328996).
Regarding Claim 1, Shi discloses in Fig. 2, a combustor 16 for a gas turbine engine comprising:
a combustor chamber 23 defined at least partially by an outer combustor skin 50 being metallic (read para. 0023) and by an inner combustor skin 26 made of a ceramic matrix composite (CMC; read para. 0021); and
a plurality of stand-off devices 52, each standoff-device of the plurality of stand-off devices having (as shown in the annotation of Fig. 2 below) a body including a first end and a second end, the second end of the body retained in an opening in the outer combustor skin, the first end spaced apart from the second end and abutting the inner combustor skin to space the inner combustor skin apart from the outer combustor skin, the first end beinq displaceable relative to the inner combustor skin (as read at para. 0023, the stand-off devices hold the inner combustor skin 26 relative to the outer combustor skin 50 by compressive force and therefore not fixed to the inner combustor skin and capable of being displaced therefrom; additionally one could insert a wedge between the first end of the body and the inner combustor skin 26 and create relative 

    PNG
    media_image1.png
    430
    860
    media_image1.png
    Greyscale

Regarding claims 2-3, for the purposes of claims 2-3 see the annotated figure below, Shi discloses a stand-off device body having first and second body ends that are enlarged portions on opposite sides of the opening. The ends are larger relative to the central portion of the body. The body has an elongated pin shape having a long axis coinciding with an axis of the opening in the outer combustor skin. 

    PNG
    media_image2.png
    502
    698
    media_image2.png
    Greyscale

Regarding Claim 4, Shi discloses wherein the stand-off devices 52 are circumferentially and axially distributed (distributed along the circumferential direction and axis shown in the annotation of Fig. 2 below).

Regarding Claims 5 and 7-8, Shi discloses a biasing assembly (comprising the spring and cap indicated in the annotation of Fig. 2 above) biasing the body against the inner combustor skin (see spring orientation in the figure), wherein the biasing assembly includes a spring and a cap (see annotation of Fig. 2 above) secured to an outer surface of the outer combustor skin 50 (see annotation of Fig. 2 above) and accommodating the spring therein (see annotation of Fig. 2 above).
Regarding Claim 6, Shi discloses wherein the body has a stop portion (see annotation of Fig. 2 above) at the second end to bound movement of the body when biased (the indicated stop portion is the end surface of the second end of the body which will contact the cap and stop the movement of the body relative to the outer combustor skin 50 when the stop portion and the outer combustor skin make contact; the assembly 52 is always in a biased state due to the spring force).
Regarding Claim 12, Shi discloses in Fig. 2, a stand-off device 52 for a double-skin combustor liner, the stand-off device 52 comprising (as shown in the annotation of Fig. 2 below) a body having a first end and a second end, the body configured to be retained by an outer combustor skin and to pass through an opening in the outer combustor skin for the first end to hold an inner combustor skin 26 spaced apart from the outer combustor skin 50, the first end configured to contact the inner combustor skin, the first end being displaceable relative to the inner combustor skin (as read at para. 0023, the stand-off devices hold the inner combustor skin 26 relative to the outer combustor skin 50 by compressive force and therefore not fixed to the inner combustor skin and capable of being displaced therefrom; additionally one could insert a wedge between the first end of the body and the inner combustor skin 26 and create relative 

    PNG
    media_image5.png
    431
    861
    media_image5.png
    Greyscale

Regarding Claim 15, wherein the first end has a flat contact surface configured to contact the inner combustor skin (see annotation of Fig. 2 above; it is noted that the “flat surface” of the instant application’s first end 21A is also pressed against an annular inner combustor skin 30 and is therefore not truly flat as it accommodates the curvature of the inner combustor skin 30).
Regarding Claims 16, 18, and 19, Shi discloses a biasing assembly (comprising the spring and cap indicated in the annotation of Fig. 2 above) biasing the body against the inner combustor skin (see spring orientation in the figure), wherein the biasing assembly includes a spring and a cap (see annotation of Fig. 2 above) secured to an 
Regarding Claim 17, Shi discloses wherein the body has a stop portion (see annotation of Fig. 2 above) at the second end to bound movement of the body when biased (the indicated stop portion is the end surface of the second end of the body which will contact the cap and stop the movement of the body relative to the outer combustor skin 50 when the stop portion and the outer combustor skin make contact; the assembly 52 is always in a biased state due to the spring force).
Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyers (US 2013/0154169)
Regarding Claims 12 and 13, Meyers discloses in Fig. 4, a stand-off device 70 for a double-skin combustor liner (intended use; the device is a simple washer-like device that could be used within a double-skin combustor liner), the stand-off device comprising a body 70 having a first end (upper horizontal portion of the body 70 as shown in the figure) and a second end (lower horizontal portion of the body 70), the body 70 configured to be retained by an outer combustor skin and to pass through an opening in the outer combustor skin for the first end to hold an inner combustor skin spaced apart from the outer combustor skin (the body is configured to be retained in an opening of an outer combustor skin, see retention of the body 70 in the opening within first skin 12 of the figure, and is configured to hold a second skin such as element 72 spaced from the first skin 12), the first end (upper horizontal portion of the body 70) configured to contact the inner combustor skin (the end is configured to contact the spaced apart skin 72 as shown in the figure), the first end being displaceable relative to .

Allowable Subject Matter
Claims 9-10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter, the prior art of record does not disclose or provide a reasonable combination which teaches the following in combination with the limitations of the base claims:
Regarding Claim 9, “further comprising a coating against the inner combustor skin and disposed between the first end of the body and the inner combustor skin.”
Claims 10 and 20 are allowable at least by dependency on claim 9.
Regarding Claim 21, “wherein the body has an outer portion abutted against an outer surface of the outer combustor skin, and an inner portion abutted against an inner surface of the outer combustor skin, the outer portion having an outer portion diameter and the inner portion having an inner portion diameter, the outer portion diameter and the inner portion diameter being greater than a diameter of the opening in the outer combustor skin.”

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Applicant argues the drawing objection for “first end… abutting the inner combustor skin” of claim 1 not being shown in the figures, stating “Figs. 2 and 3 show the first end 21A abutting the inner combustor skin 30 via the coating 22.”  However, ‘abutting’ requires direct contact and direct contact is made between the first end 21A and the coating 22, not between the first end 21A and the skin 30.
Applicant appears to disagree with the 112(f) interpretation of “biasing assembly” however no arguments are made as to why the interpretation is in error.
Applicant’s arguments with respect to the prior art rejections are moot in view of the new art applied.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/Examiner, Art Unit 3741                                                                                                                                                                                                        
/GERALD L SUNG/Primary Examiner, Art Unit 3741